DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-34 are currently pending. Claim 30 is objected to. Claims 15-29 and 31-34 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains reference numerals and a reference to Figure 9. Applicant is suggested to remove said numerals and reference to Figure 9. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The Specification makes repeated references to a “rope”. However, the art does not typically refer to the rope of a blade. This appears to be referring to the “chord” of the profile. Applicant is suggested to consider amending the recitations of “rope” to recite “chord” if appropriate. The term “rope” appears in the brief description of Figures 20-22, paragraph [056], and paragraph [060].  
Appropriate correction is required.
Claim Objections
Claims 15-34 are objected to because of the following informalities:  
Regarding Claim 15 and 34, Lines 4-6 of Claim 15 and Lines 5-7 of Claim 34 recite “transversely to which the structure has a leading edge and/or a trailing edge, at least one of which is profiled and has, along said direction of elongation, serrations defined by successive teeth and depressions”. It is believed the claim intends to recite serrations being transverse to the direction of elongation as discussed in the Specification. However, Applicant is suggested to revise the language of this portion since it does not appear to be grammatically correct. Referring to specifically Claim 15, there are two main issues. First, the clause appears intended to connect to the preamble but does not properly do so. The claim essentially recites a “profiled structure… transversely to which the structure has a leading edge and/or trailing edge…” This is neither grammatically correct, since there are words missing between “structure” and “transversely”, nor a complete thought, since it does not clarify what is to be placed “transversely” with what. As arranged, the “transversely” does not grammatically refer to the direction of elongation. Secondly, the recitation of the serrations appears to modify the recitation of the leading edge and/or trailing edge, not link back to the transverse aspect. The claim recites that at least one of the edge is “profiled and has… serrations” with no link between “transversely” and the “serrations”. The following language is suggested for consideration or guidance, “which has a leading edge and/or a trailing edge, at least one of which is profiled, wherein the profiled leading edge and/or trailing edge has, along said direction of elongation, serrations defined by successive teeth and depressions extending transversely with respect to the direction of elongation” 
Regarding Claim 30, Line 2 recites “and amplitude and/or spacing”. This portion does not appear to be grammatically correct. It is believed the claim intended to recite “the amplitude and/or spacing”. 
Claims 16-29 and 31-33 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Interpretation
It is noted that the claims recite the term “amplitude” (see Claim 15, Line 12 for example). In light of Applicant’s disclosure, it is clear that by “amplitude” the invention refers to peak to peak amplitude rather than the amplitude measured from the median line to a peak/trough of a wave. This is evidenced by the description of amplitude “d” in paragraph [055] of the Specification filed April 19, 2021 along with “d” of Figure 6. As such, “amplitude” will be interpreted as the peak to peak amplitude. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 23-25, Line 2 of the claims recite “the bottom of the depression”. It is unclear which depression these claims are in reference to since there are multiple depressions within the scope of the claims. For purposes of examination, it is believed the depression refers to any single depression of the multiple depressions present in Claim 15. 
Regarding Claim 34, it is unclear what this claim recites. Line 2 ends with “profiled” but does not explain what is profiled. There is merely the adjective “profiled” with no noun being modified. Lines 3-14 are unclear in what they are intending to further limit due to the claim not explaining what noun is “profiled”. Furthermore, the lines appear to be a repetition of language within Claim 15, which Claim 34 has dependency upon. For purposes of examination, it is believed this claim intended to be with respect to a turbomachine comprising two of said rotors, one and/or the other of the rotors comprising the previously recited profiled structure. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 22, Lines 1-2 recite “wherein the serrations terminate in a joint that is tangent to said smooth part”. However, this is the same language present in Claim 19, which Claim 22 depends upon. Therefore, Claim 22 is rejected for failing to further limit the subject matter of the claim upon which it depends, since it merely repeats previously recited limitations. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2013/0164488 A1), hereinafter Wood, in view of Davidson et al. (GB 789,883 A), hereinafter Davidson. 
Regarding Claim 15, Figure 13 of Wood teaches a profiled structure for an aircraft or for a turbomachine of an aircraft (see paragraph [0022-0023]), which is elongated in a direction of elongation (up to down with respect to figure) in which the structure has a length exposed to an airflow, and transversely to which the structure has a leading edge (left edge with respect to figure) and/or trailing edge (right edge with respect to figure), at least one of which is profiled and has, along said direction of elongation, serrations (235) defined by successive teeth (projecting portions of 235) and depressions (depressed portions of 235), characterised in that, along the profiled leading edge: the successive teeth and depressions extend over only a part of said length (part along 235) exposed to the airflow, a remaining part (rest of the leading edge) of said length being smooth [0049]. See also Figure 3 for a closer view of the serrations. 
Wood does not expressly teach over said part of the length, with the exception of zones comprising at most three successive teeth located at each end of said part of the length, the serrations have variations in amplitude and/or in spacing between two successive teeth or of depressions, said variations being monotonic as claimed. However, such variations would have been obvious in view of Davidson. 
Figures 1 and 3 of Davidson teach a profiled structure for an aircraft or for a turbomachine of an aircraft (see Pg. 1, Col. 9-14) with a serrated leading edge (3). In one embodiment, the amplitude (size/depth) and/or spacing (pitch) are varied according to varying flow conditions. Davidson specifically exemplifies a decrease from root to tip to provide larger vortices, if desired, closer to the root (Pg. 2, Col. 43-49). A simple decrease in one direction is interpreted as being monotonic. Therefore, the serrations have variations in amplitude and/or in spacing between two successive vertices of teeth or of depressions, said variations being monotonic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profiled structure taught by Wood such that over said part of the length, with the exception of zones comprising at most three successive teeth located at each end of said part of the length, the serrations have variations in amplitude and/or in spacing between two successive vertices of teeth or of depressions, said variations being monotonic as suggested by Davidson, to provide the benefit of letting the monotonic variations provide larger vortices closer to the root of the structure. The limitation of “with the exception of zones comprising at most three successive teeth located at each end of said part of the length” is interpreted as being a range with encompasses both 0 teeth and only one tooth. A length along a part of an edge with a set of teeth would inherently have a zone comprising 0 or 1 tooth. 
Regarding Claim 16, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
Wood does not expressly teach wherein, over at least part of the length exposed to the airflow where the serrations are present and, either with reference to an average chord or for each chord at each serration along said direction, these serrations comply, transversely to the direction of elongation, with the relationship: 0.005 ≤ d/c ≤ 0.5, with: “d” being the amplitude of the serrations in meters and “c” being the chord of the profiled structure, at a location of said serrations, in meters as claimed. However, the relationship of d/c claimed would have been obvious in view of Davidson. 
Figure 3 of Davidson teaches a profiled structure with serrations wherein, over at least part of the length exposed to the airflow where serrations are present and in reference to each chord at each serration along said direction, these serrations comply, transversely to the direction of elongation, with the relationship: 0.01 ≤ d/c ≤ 0.05, with: “d” being the amplitude (D) of the serrations in meters and “c” being the chord of the profiled structure, at a location of said serrations, in meters (Pg. 1, Lines 43-46). Note that while meters is not mentioned explicitly, calling measurement a meter is merely a matter of labeling. Davidson acknowledges the size of the serration determines the size and strength of the vortices that are subsequently formed by the serrations (Pg. 2, Lines 17-20). Thus, the amplitude is considered a results effective variable which affects the strength of its influence on the profiled structure. One of ordinary skill in the art would routinely optimize the amplitude such that a desired strength is attained (see MPEP 2144.05, II regarding routine optimization). The disclosed range of 0.01 ≤ d/c ≤ 0.05 is within the claimed range of 0.005 ≤ d/c ≤ 0.5, therefore optimizing to be within the claimed range is shown to be reasonable. 
It would have been obvious to one of ordinary skill in the art to further modify the profiled structure taught by Wood-Davidson by routinely optimizing the relationship d/c such that over at least part of the length exposed to the airflow where serrations are present, for each chord at each serration along said direction, these serrations comply, transversely to the direction of elongation, with the relationship: 0.005 ≤ d/c ≤ 0.5, with: “d” being the amplitude of the serrations in meters and “c” being the chord of the profiled structure, at a location of said serrations, in meters as evidenced by Davidson, since one of ordinary skill would optimize the size of the serrations to obtain a desired vortex strength. 
Regarding Claim 17, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
Figure 13 of Wood teaches the structure in which, along the profiled leading edge (left edge with respect to figure) and by the amplitude and/or spacing between two successive vertices of teeth or of depressions, the serrations (235) progressively join said smooth part of the length. This is shown by the joining of the serrated portion (235) with the rest of the edge. See also Figure 3 for a closer view. The modification by Davidson in Claim 15 above results in variation in amplitude and/or spacing between two successive vertices of teeth or of depressions (Davidson, Pg. 2, Col. 43-49).
Regarding Claim 18, Wood and Davidson teach the profiled structure as set forth in Claim 16. 
Figure 13 of Wood teaches the structure in which, along the profiled leading edge (left edge with respect to figure) and by the amplitude and/or spacing between two successive vertices of teeth or of depressions, the serrations (235) progressively join said smooth part of the length. This is shown by the joining of the serrated portion (235) with the rest of the edge. See also Figure 3 for a closer view. The modification by Davidson in Claim 15 above results in variation in amplitude and/or spacing between two successive vertices of teeth or of depressions (Davidson, Pg. 2, Col. 43-49). 
Regarding Claim 19, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
Figure 13 of Wood teaches wherein the serrations (235) terminate in a joint (interface between 235 and remainder of edge) that is tangent to said smooth part. This is seen through the lack of a discontinuity between the serrations (235) and the remainder of the edge. See also Figure 3 for a closer view. 
Regarding Claim 20, Wood and Davidson teach the profiled structure as set forth in Claim 16. 
Figure 13 of Wood teaches wherein the serrations (235) terminate in a joint (interface between 235 and remainder of edge) that is tangent to said smooth part. This is seen through the lack of a discontinuity between the serrations (235) and the remainder of the edge. See also Figure 3 for a closer view. 
Regarding Claim 21, Wood and Davidson teach the profiled structure as set forth in Claim 17. 
Figure 13 of Wood teaches wherein the serrations (235) terminate in a joint (interface between 235 and remainder of edge) that is tangent to said smooth part. This is seen through the lack of a discontinuity between the serrations (235) and the remainder of the edge. See also Figure 3 for a closer view. 
Regarding Claim 22, assuming proper dependency, Wood and Davidson teach the profiled structure as set forth in Claim 19. 
Figure 13 of Wood teaches wherein the serrations (235) terminate in a joint (interface between 235 and remainder of edge) that is tangent to said smooth part. This is seen through the lack of a discontinuity between the serrations (235) and the remainder of the edge. See also Figure 3 for a closer view. 
Regarding Claim 23, as far as it is definite and understood, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
Figure 13 of Wood teaches wherein, on said smooth part of the length (remainder of length not 235), said structure has a chord longer than the chord is at the bottom of the depression (depressions of 235). The chord (length from left edge to right edge) at the smooth part in Figure 13 is longer at radially inner (lower with respect to figure) portions. Furthermore, as more clearly shown in Figure 3, the depressions (110) are arranged extending past where the edge would have been present without the depressions, resulting in a shortened chord at depressions.
Regarding Claim 24, as far as it is definite and understood, Wood and Davidson teach the profiled structure as set forth in Claim 16. 
Figure 13 of Wood teaches wherein, on said smooth part of the length (remainder of length not 235), said structure has a chord longer than the chord is at the bottom of the depression (depressions of 235). The chord (length from left edge to right edge) at the smooth part in Figure 13 is longer at radially inner (lower with respect to figure) portions. Furthermore, as more clearly shown in Figure 3, the depressions (110) are arranged extending past where the edge would have been present without the depressions, resulting in a shortened chord at depressions.
Regarding Claim 25, as far as it is definite and understood, Wood and Davidson teach the profiled structure as set forth in Claim 17. 
Figure 13 of Wood teaches wherein, on said smooth part of the length (remainder of length not 235), said structure has a chord longer than the chord is at the bottom of the depression (depressions of 235). The chord (length from left edge to right edge) at the smooth part in Figure 13 is longer at radially inner (lower with respect to figure) portions. Furthermore, as more clearly shown in Figure 3, the depressions (110) are arranged extending past where the edge would have been present without the depressions, resulting in a shortened chord at depressions.
Regarding Claim 26, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
The modification by Davidson in Claim 15 results wherein, over said part of the length, with the exception of said zones, a series of at least three consecutive teeth and three depression has strictly increasing distance (pitch), along said direction of elongation, between two consecutive vertices of teeth or of depressions (Pg. 2, Col. 43-49). The claim does not specify what direction, i.e. root to tip or tip to root, the increase would be in. Davidson would be an example of an increase from tip to root. Furthermore, Davidson acknowledges the specified example is for desired flow conditions, meaning if larger vortices are desired at the tip the reverse pattern would be implemented. 
Regarding Claim 27, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
The modification by Davidson in Claim 15 results wherein, over said part of the length, with the exception of said zones, a series of at least three consecutive teeth and three depression has strictly increasing amplitude (size/depth) (Pg. 2, Col. 43-49). The claim does not specify what direction, i.e. root to tip or tip to root, the increase would be in. Davidson would be an example of an increase from tip to root. Furthermore, Davidson acknowledges the specified example is for desired flow conditions, meaning if larger vortices are desired at the tip the reverse pattern would be implemented. 
Regarding Claim 28, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
Figure 13 of Wood teaches wherein, along said length exposed to the airflow, the serrations (235) are absent at least one of the two ends (proximate 206) of said length. 
Regarding Claim 29, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
The modification in Claim 15 by Davidson results wherein, over at least a part of said length where the serrations are present, the amplitude (size/depth) and/or spacing (pitch) between two successive vertices of teeth or of depressions varies non-periodically (Pg. 2, Col. 43-49). A change in one direction is considered a non-periodic variation. 
Regarding Claim 32, Wood and Davidson teach the profiled structure as set forth in Claim 15. 
Wood teaches a turbomachine having a general axis (12) and comprising a rotor (40, 50), rotatable about said general axis (12), and a stator (39, or between pairs of 50), the stator (39 or between pairs of 50) and/or rotor (40, 50) comprising profiled structures [0022]. See also Figure 1. 
Regarding Claim 33, Wood and Davidson teach the profiled structure as set forth in Claim 32. 
Wood teaches wherein the profiled structure is that: of stationary blades for guiding a secondary flow, which define said profiled structures, or stationary blades for guiding a primary flow, which defined said profiled structures [0022]. Wood notes the teachings to be applicable to stator vanes, struts, vanes of turbomachinery. These are recognized names for stationary blades guiding a secondary/primary flow in turbomachinery. See also turbomachine of Figure 1 with stationary blade (39) for guiding secondary flow and stationary blade (between 50) for primary flow.
Regarding Claim 34, as far as it is definite and understood, Wood and Davidson teach the profiled structure as set forth in Claim 32. 
Wood teaches the turbomachine comprising two of said rotors, each rotatable parallel to said general axis, one and/or the other of the rotors comprising the profiled structures. Paragraph [0022] acknowledges the teachings to be applicable to rotors. The discussion in paragraph [0003] acknowledges the presence of multiple rotors, encompassing two rotors, being present in turbomachinery. See also turbomachine of Figure 1 with multiple rotors (40, 50). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wood and Davidson as applied to Claim 15 above, and further in view of Gliebe (US 2003/0152459 A1), hereinafter Gliebe. 
Regarding Claim 31, Wood and Davidson teach the profiled structure according to Claim 15. 
Paragraph [0022] of Wood notes the teachings to be relevant to plural blades/vanes, resulting in a set of profiled structures. Wood teaches the set whose respective directions of elongation extend radially about an axis of revolution (see axis 12 of Figure 1). 
Wood does not expressly teach whose distance between two successive vertices of teeth or of depressions and/or the amplitude is longer at a radially outer end of the length exposed to an airflow than at a radially inner end of that length. However, being longer at the radially outer end would have been obvious in view of Gliebe. 
Figures 6 and 7 of Gliebe teach two different profiled structures with serrations (46, 46B) located at radially inner or outer ends respectively. Figure 6 exemplifies an embodiment where the flow conditions (pressure loadings) require serrations on the radially inner end while Figure 7 exemplifies an embodiment where the flow conditions require serrations and the radially outer end [0036-0037, 0039]. Davidson acknowledges the motivation for varying the depressions and/or amplitudes is based upon the flow conditions (Pg. 2, Lines 43-49). In particular, Davidson refers to flow conditions resulting in boundary layer separation due to pressure gradients (Col. 1, Col. 19-27). Thus, the specific example in Pg. 2, Lines 45-49 of Davidson of a decreasing pitch/depth from root to tip is for a structure where the pressure requires larger vortices in regions closer to the root. Dependent upon the given flow conditions, Gliebe exemplifies there are also situations where pressure loadings are present on an opposite position, specifically on the radially outer end. Rather than placing the larger vortices on the inner end close to the root, this scenario would suggest a placement of larger vortices on the outer end closer to the tip, in other words the reverse of what is described in Pg. 2, Lines 45-49 of Davidson. This results in a distance between two successive vertices of teeth or of depressions and/or the amplitude is longer at a radially outer end of the length exposed to an airflow than at a radially inner end of that length. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the profiled structures taught by Wood-Davidson such that the distance between two successive vertices of teeth or of depressions and/or the amplitude is longer at a radially outer end of the length exposed to an airflow than at a radially inner end of that length as evidenced by Gliebe, to allow for accounting of flow conditions which require larger vortices to be present in regions closer to the radially outer end. 
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 30, the closest prior arts, Wood and Davidson, do not expressly teach wherein, over at least a part of said length where serrations are present, and amplitude and/or spacing between the two successive vertices of teeth or of depression varies linearly, quadratically, hyperbolically, exponentially and/or logarithmically as claimed. At best, Pg. 2, Lines 43-49 of Davidson suggest the variation is made according to flow conditions. However, the cited prior art does not specifically refer to flow conditions wherein linearly, quadratically, hyperbolically, exponentially and/or logarithmically varying the amplitude and/or spacing would be beneficial. As noted in paragraph [017] of the Specification filed April 19, 2021, choosing a particular numerical function for the variations to evolve accordingly to allows for the invention to eliminate aerodynamic losses as well as facilitate integration of the profiled structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kray et al. (US 2017/0226865 A1), Patel (US 4,089,618 A) also teach profiled structures with smooth portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745